

113 S1520 IS: York River Wild and Scenic River Study Act of 2013
U.S. Senate
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1520IN THE SENATE OF THE UNITED STATESSeptember 18, 2013Mr. King introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Wild and Scenic Rivers Act to designate
		  segments of the York River and associated tributaries for study for potential
		  inclusion in the National Wild and Scenic Rivers System.1.Short titleThis Act may be cited as the
			 York River Wild and Scenic River Study
			 Act of 2013.2.York river
			 study(a)Designation for
			 studySection 5(a) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by adding at the end
			 the following:(141)York River,
				MaineThe segment of the York River that flows 11.25 miles from
				the headwaters of the York River at York Pond to the mouth of the river at York
				Harbor, and any associated
				tributaries..(b)Study and
			 reportSection 5(b) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1276(b)) is amended by adding at the end
			 the following:(20)York River,
				Maine(A)In
				generalNot later than 3
				years after the date on which funds are made available to carry out this
				paragraph, the Secretary of the Interior shall—(i)complete the study of York River, Maine,
				described in subsection (a)(141); and(ii)submit to the appropriate committees of
				Congress a report that describes the results of the study.(B)RequirementsIn
				conducting the study referred to in subparagraph (A)(i), the Secretary of the
				Interior shall—(i)determine the
				effect of the designation on—(I)existing
				commercial and recreational activities, such as hunting, fishing, trapping,
				recreational shooting, motor boat use, and bridge construction;(II)the
				authorization, construction, operation, maintenance, or improvement of energy
				production and transmission infrastructure; and(III)the authority
				of State and local governments to manage the activities described in subclause
				(I); and(ii)identify—(I)any authorities
				that would authorize or require the Secretary of the Interior—(aa)to
				influence local land use decisions, such as zoning; or(bb)to
				place restrictions on non-Federal land if designated under this Act;(II)any authorities
				that the Secretary of the Interior may use to condemn property; and(III)any private
				property located in the area studied under subsection
				(a)(141)..